BUFFINGTON, Circuit Judge.
In the court below, Jacob Dultz, a druggist, and Robert A. Guiliana, a physician, were tried, convicted, and sentenced upon indictments charging them with violation of the Harrison Anti-Narcotic Act, approved December 17, 1914 (Comp. St. §§ 6287g-6287q), in the sale of drugs, and also with conspiracy to violate section 2 of that act (Comp. St. § 6287h). Thereupon Dultz, one of the defendants, sued out this writ of error. While minor questions were discussed, in all of which we find no error, the substantial one involved is whether Dultz was, under the proofs, entitled to peremptory instructions. This has necessitated the detailed examination of the voluminous testimony, and that, we may add, has been done by the judges individually and the same discussed collectively, a statement we deem proper to make in view of our filing no opinion. The question is wholly as to the sufficiency of the evidence to make the case one for a jury. As no principle of law is involved, we do not deem it either necessary or indeed advisable to cumber the reports by reciting at length the proofs which warranted and necessitated a submission of the case to the jury. We restrict ourselves to saying the ease was properly tried and submitted, and we see no reason why the sentence imposed on Dultz should not be enforced. The judgment is therefore affirmed and the case remitted.